EXHIBIT 10.3

This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement dated as of February 4, 2002 among Purchaser (as defined
below), the Company (as defined below) and LaSalle Bank National Association, to
the indebtedness (including interest) owed by the Company pursuant to that
certain Amended and Restated Credit Agreement dated as of August 14, 2001 among
the Company and LaSalle Bank National Association, as such Credit Agreement has
been and hereafter may be amended, supplemented or otherwise modified from time
to time and to indebtedness refinancing the indebtedness under that agreement as
contemplated by the Subordination and Intercreditor Agreement; and each holder
of this instrument, by its acceptance hereof, irrevocably agrees to be bound by
the provisions of the Subordination and Intercreditor Agreement.

 

SUBORDINATED PROMISSORY NOTE

 

$110,000

 

February 4, 2002

 

FOR VALUE RECEIVED, CTN Media Group, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of U–C Holdings, L.L.C.
(“Purchaser”) the principal sum of

One hundred ten thousand and 00/100 Dollars ($110,000)

 

or such lesser principal amount then outstanding, together with all accrued and
unpaid interest thereon.  Interest on the principal amount of this Note will
accrue from and including the date hereof to and including the date such
principal amount is paid, at 2.73% per annum or, if lower, the highest rate
established by applicable law (based on a year of 360 days and computed on the
number of days actually elapsed).

The Company shall pay the principal amount of $6,111.11 (or such lesser
principal amount then outstanding) to the holder of this Note on the last
business day of each month, together with all accrued and unpaid interest on the
principal amount being repaid, starting as of February, 2002.  On April 30,
2002, in addition to the above mentioned payment of the principal amount of
$6,111.11, the Company shall make an additional one-time payment in the
principal amount of $12,222.22, so that the total principal amount to be paid by
the Company to the holder of this Note on April 30, 2002 shall be $18,333.33. 
Also, on or before February 15, 2002 the Company shall make an additional
one-time payment in the principal amount of

 

 

--------------------------------------------------------------------------------


 

$6,111.11 so that the total principal amount to be paid by the Company to the
holder of this Note for the month of February, 2002 shall be $12,222.22.

The Company may prepay amounts due on this Note in whole or in part without
penalty or premium at any time.  Any payment of principal by the Company will be
accompanied by all accrued and unpaid interest on the principal sum being
repaid.  The holder of this Note will note all partial payments of principal and
accompanying payments of interest on the face or reverse side of this Note.  All
such prepayments shall be applied to reduce future installments in order of
maturity.

This Note is subject to the terms and conditions of a Termination and Purchase
Agreement dated as of the date hereof, as amended, by and between Purchaser,
Daniel D. Davenport (“Executive”) and the Company (the “Termination Agreement”),
which agreement (as amended in accordance with its terms) is hereby incorporated
herein in full by reference.  Except as otherwise indicated herein, capitalized
terms used in this Note have the same meanings set forth in the Termination
Agreement.

This instrument is subject to the terms and conditions of a Subordination and
Intercreditor Agreement (the “Subordination Agreement”) dated as of the date
hereof in favor of LaSalle Bank National Association, which agreement (as
amended in accordance with its terms) is incorporated herein by reference.

In the event of a material breach, at any time, by Executive of the Termination
Agreement or a breach, at any time, by Executive the Surviving Provisions of the
Employment Agreement, Executive shall not be entitled to receive any amounts
owing under this Note (assuming Executive is the holder of this Note at such
time).

This Note shall not be assignable by Purchaser other than to Executive and, upon
such receipt by Executive, shall inure to the benefit of Executive.  So long as
the Subordination Agreement is in effect, this Note shall not be assignable by
Executive, in whole or in part, except in accordance with Section 2.6 of the
Subordination Agreement.  The Company’s obligations hereunder shall be binding
upon its successors and assigns; provided that no assignment (including, without
limitation, by operation of law or otherwise) shall relieve the Company from its
obligations hereunder, which shall remain the primary obligations of the
Company.  Notwithstanding the foregoing, in the event of Executive’s death,
Executive’s heir or legatee shall take the rights herein granted subject to the
terms and conditions hereof.

Subject to the terms of the Subordination Agreement, if Executive cannot collect
this Note without the assistance of an attorney at law, he shall be entitled to
reimbursement of reasonable attorney’s fees and court costs.

This Note shall be governed by and construed in accordance with the domestic
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

*   *    *    *    *

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Subordinated
Promissory Note as of the date first written above.

 

CTN MEDIA GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Neil H. Dickson

 

 

 

 

Name:  Neil H. Dickson

 

 

 

 

Title:  Chief Operating Officer

 

 

 

 

 

3

--------------------------------------------------------------------------------